Ortiz v Food Mach. of Am., Inc. (2015 NY Slip Op 01526)





Ortiz v Food Mach. of Am., Inc.


2015 NY Slip Op 01526


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Tom, J.P., Saxe, Manzanet-Daniels, Gische, Clark, JJ.


14261 301656/13

[*1] Rafael Galvez Ortiz, Plaintiff,
vFood Machinery of America, Inc., Defendant. 
Food Machinery of America, Inc., Third-Party Plaintiff-Appellant, 
Union Square Restaurant Group, LLC, doing business as Maoz Vegetarian Restaurant, et al., Third-Party Defendants, La Minerva Omega Group SRL, Third-Party Defendant-Respondent.


Law Office of Lori D. Fishman, Tarrytown (D. Bradford Sessa of counsel), for appellant.
Cozen O'Connor, New York (Melissa F. Brill of counsel), for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered June 4, 2014, which granted third-party defendant La Minerva Group SRL's motion to dismiss the third-party complaint as against it on the basis of lack of personal jurisdiction, unanimously affirmed, without costs.
The sole argument advanced in support of reversal is that the motion court erred in considering the affidavit submitted by La Minerva in support of its motion to dismiss, because the affidavit was not accompanied by a translator's affidavit. However, the witness's affidavit is in English, and La Minerva's counsel represents that the witness, an Italian citizen, speaks English, and communicated with counsel in English concerning the drafting of the affidavit (see CPLR 2101[b]; Eustaquio v 860 Cortlandt Holdings, Inc., 95 AD3d 548 [1st Dept 2012]; Reyes [*2]v Arco Wentworth Mgt. Corp., 83 AD3d 47, 54 [2d Dept 2011]). An Italian translation of the affidavit was provided for the benefit of the Italian notary, but the witness provided his sworn statement in English.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK